Exhibit 10.10 - Set-Off Agreement

Set-Off Agreement

This Set-Off Agreement (this “Agreement”) is entered into as of February 18,
2009 by and among Lee Enterprises, Incorporated, a Delaware corporation (“Lee”),
Lee Procurement Solutions Co., an Iowa corporation (“Procurement”) and Pulitzer
Inc., a Delaware corporation (“Pulitzer”). Capitalized terms used and not
defined herein have the respective meanings ascribed thereto in the Note
Agreement (as amended and in effect on the date hereof, the “Note Agreement”),
dated as of May 1, 2000, among St. Louis Post-Dispatch LLC, a Delaware limited
liability company (“PD”) and the purchasers of the 8.05% Senior Notes due
April 28, 2009 (the “Notes”).

Recitals

A. Lee owns, indirectly, 100% of the Equity Interests of Pulitzer and Pulitzer
owns 100% of the Equity Interests of PD (“PD”).

B. Pulitzer and PD provide a substantial portion of the cash flow of Lee and its
subsidiaries and it is essential for the continued operation of Lee and its
subsidiaries that Pulitzer and PD remain as going concerns.

C. As stated above, PD is a party to a Note Agreement and the issuer of the
Notes, and Pulitzer is a guarantor of all amounts owing by PD under the Note
Agreement and the Notes.

D. Events of Default currently exist under the Note Agreement and the holders of
the Notes (the “Noteholders”) have the right to accelerate all amounts owing
under the Note Agreement and the Notes; it is expected that such acceleration
would prevent Pulitzer and PD from continuing as going concerns.

E. The Noteholders are prepared to waive such Events of Default in connection
with an amendment of the Note Agreement and the execution of the Transaction
Documents, and satisfaction of certain other conditions, one of which is that
the execution and delivery of this Agreement by all of the parties hereto.

F. For administrative convenience, Lee has operated a centralized cash
management and payables system in connection with which its subsidiaries make
advances to Lee or Procurement and a portion of such advances has been used by
Lee or Procurement to pay for goods and services furnished by Lee or Procurement
to Pulitzer and its subsidiaries (such as income and other taxes), or to
reimburse Lee and Procurement for payments to third parties made by either of
them for goods and services provided to Pulitzer and its subsidiaries (such as
payroll and corporate overhead). Any portion not so used has been retained by
Lee.

G. In connection with such centralized cash management and payables system,
Pulitzer has an advance, as of February 1, 2009, of $681,398,000 to Lee (the
“Lee Payable”), which advance remains outstanding as of the date hereof, and
Procurement has an outstanding receivable due from Pulitzer, as of such date, of
$438,196,000 (the “Procurement Receivable”), for goods and services provided to
Pulitzer and its subsidiaries which have been paid for by Procurement.



--------------------------------------------------------------------------------

H. In view of the facts that the centralized cash management and payables system
has been operated for administrative convenience and it has been the intent of
Lee, Procurement and Pulitzer that the Lee Payable and the Procurement
Receivable constitute one claim by either or both Lee and Procurement against,
or one amount owing by either or both of them to, Pulitzer, as the case may be,
the parties hereto deem it appropriate to provide for the setting off of the Lee
Payable against the Procurement Receivable.

Agreement

NOW, THEREFORE, for good and sufficient consideration, the parties hereto hereby
agree as follows:

1. Effective as of the date of this Agreement, the parties hereto agree that the
Lee Payable and the Procurement Receivable are hereby set off. As a result
thereof, the entire Procurement Receivable is hereby satisfied in all respects
and extinguished, and the Lee Payable is hereby satisfied and extinguished to
the extent of an amount equal to the Procurement Receivable, resulting in a net
payable by Lee owing to Pulitzer of $243,202,000 (as increased by capitalized
interest as provided in Section 2 hereof, the “Net Lee Payable”).

2. The Net Lee Payable shall be subordinated to all Debt owing by Lee under the
Credit Agreement, as provided in the Intercompany Subordination Agreement (as
defined in the Credit Agreement), as amended, to which Pulitzer, by Joinder
executed and delivered pursuant to the Credit Agreement, is a party. The Net Lee
Payable shall bear interest at the rate of LIBOR (as defined in the Note
Agreement) plus 75 bps, which interest shall not be payable in cash prior to
final payment at maturity and shall instead be capitalized on the last day of
each fiscal quarter of Pulitzer, thus becoming part of the Net Lee Payable and
bearing interest from the date of such capitalization at the rate set forth
above. Prepayment and repayment of the Net Lee Payable is restricted by clause
(y) of the last sentence of Section 10.10 of the Credit Agreement (as in effect
on the date hereof).

3. No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any party from any provision in this Agreement shall in any
event be effective unless the same shall have been agreed to in writing by the
all of the parties hereto.

4. This Agreement shall be construed and enforced in accordance with the rights
of the parties and the rights of the parties shall be governed by, the State of
New York, excluding choice of law principals of the law that would require the
application of the laws of a jurisdiction other than the laws of the State of
New York.

5. This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Facsimile signatures (or other electronically delivered
signature pages) to this Agreement or any other document required to be
delivered at Closing pursuant to this Agreement shall be binding on the parties.



--------------------------------------------------------------------------------

6. Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or, invalidity, without invalidating the reminder of such provision
or the remaining provisions of this Agreement.

7. This Agreement shall inure to the benefit and shall be binding upon all the
parties, their legal representatives, successors, heirs and assigns.

8. This Agreement sets forth the entire agreement of the parties and shall not
be amended, modified, or otherwise changed except in a writing signed by both
parties and incorporating this Agreement by reference.

[The remainder of this page is intentionally left blank; signature pages
follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Set-Off Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

LEE ENTERPRISES, INCORPORATED By:  

/s/    Carl G. Schmidt

Name:   Carl G. Schmidt Title:   Vice President, Chief Financial Officer and
Treasurer LEE PROCUREMENT SOLUTIONS CO. By:  

/s/    Carl G. Schmidt

Name:   Carl G. Schmidt Title:   Treasurer PULITZER INC. By:  

/s/    C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary